DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response with respect to the final rejection has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gatziolis A Guide to LIDAR Data Acquisition and Processing for the Forests of the Pacific Northwest (2008). 
An updated non-final rejection in response to applicant’s Request for Continued Examination, received 08/05/22, is issued herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites “the computer is configured for calculating a time-based sequence of the varying pulse spacings” which lacks written description because the specification fails to describe how and when the time-based sequence is calculated. For instance, is the time based sequence calculated prior to emission of pulses as means of controlling pulse spacing? Or is the time based sequence calculated after pulse spacings are varied as a means of determining the pulse spacing? A person of ordinary skill in the art would not reasonably be able to make this determination based on the disclosure as written.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the computer is configured for calculating a time-based sequence of the varying pulse spacings” which is rendered indefinite because the claim language is unclear as to how and when the time-based sequence is calculated. For instance, is the time based sequence calculated prior to emission of pulses as means of controlling pulse spacing? Or is the time based sequence calculated after pulse spacings are varied as a means of determining the pulse spacing? Looking to the specification for guidance fails to yield clarity. For purposes of examination, this limitation will be interpreted as calculating the time based sequence prior to varying pulse spacings.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gatziolis A Guide to LIDAR Data Acquisition and Processing for the Forests of the Pacific Northwest (2008).
Claim 1: Gatziolis discloses an airborne laser scanner configured to be arranged on an aircraft for surveying a ground surface along a flight path of the aircraft [p. 1 Introduction], wherein the airborne laser scanner comprises: 
- an emitter configured for emitting a plurality of consecutive laser pulses towards the ground surface from the aircraft [laser device, p. 1 LIDAR Systems]; 
- at least one optical element configured for deflecting the laser pulses along pulse paths towards the ground surface [oscillating mirror, p. 3 Scanning Pattern; or rotating polygonal mirror, p. 4; or rotating mirror, p.4]; 
- a motor configured for altering the pulse paths by moving the optical element [all mirrors listed above are movable, either by oscillation or rotation. Therefore, a motor or actuator is inherent]; 
- a receiver configured for receiving the laser pulses backscattered from the ground surface toward the aircraft [receiver is inherent in lidar system, as evidenced by detection of reflected signal, p. 2, par. 1]; and 
- a computer [computer interface, p. 1 LIDAR Systems] configured for: 
- controlling the emitter, the motor, and the receiver [a computer or processor is required to control these elements and is therefore inherent in a lidar system], 
- collecting time stamps of the emitted laser pulses from the aircraft and the received laser pulses from the ground or collecting distance values calculated based on time stamps of the emitted laser pulses from the aircraft and the received laser pulses from the ground [p. 2, par. 1 range is measured via time delay (time of flight)], and 
- determining directions of the pulse paths, wherein: surveying the ground surface is for generating a three-dimensional point cloud based on the time stamps and on the directions of the pulse paths [fig. 8, p. 19 illustrates 3D point cloud renderings; p. 1 LIDAR Systems recording three-dimensional position of aircraft], 
- the computer is configured for triggering the emitter to emit the laser pulses with a varying pulse spacing based on the directional components of the pulse paths in a horizontal direction perpendicular to a direction of the flight path [p. 3, fig. 1 illustrating scanning patterns all horizontal from flight path direction; fig. 3].

Claim 2: Gatziolis discloses the pulse spacing is gradually varied between a minimum pulse spacing and a maximum pulse spacing, and wherein: the minimum pulse spacing is set when the directional component is minimal, and Page 2 of 13Application No. 16/255,502 Attorney Docket Number K1033.10417US01 Responsive to Office Action dated May 20, 2022 the maximum pulse spacing is set when the directional component is maximal [figs. 1 and 3 illustrate directional components of varying pulse paths, with the minimal being somewhere near the center of each line and the maximal being the outermost edges of each line; pulse density (p. 7) is a direct function of the footprint spacing (p.6) and therefore in at least one of the scan patterns pulse spacing varies from minimum to maximum as corresponding to pulse directional components also being at minimum or maximum; particularly that of fig. 1a, the seesaw scan pattern].

Claim 3: Gatziolis discloses the pulse spacing is gradually varied according to a sinusoidal characteristic, a linear zig-zag characteristic, a wave characteristic, a saw tooth characteristic, a step characteristic, or any combination of said characteristics [fig. 1 and fig. 3 illustrate pulse spacings and footprint spacings corresponding to pulse spacing, respectively].

Claim 4: Gatziolis discloses the optical element is a prism or a mirror [oscillating mirror, p. 3 Scanning Pattern; or rotating polygonal mirror, p. 4; or rotating mirror, p.4].

Claim 5: Gatziolis discloses rotating the optical element around a rotation axis, resulting in a cone- shaped laser pulse emission pattern [p. 4, first two paragraphs describe mirror rotation and cone shaped beam propagation].

Claim 7: Gatziolis discloses oscillating the optical element around an oscillation axis, resulting in a fan- shaped laser pulse emission pattern [p. 3 Scanning Pattern describes seesaw pattern from oscillating mirror; fig. 3 illustrates the seesaw pattern with fan shape].

Claim 9: Gatziolis discloses calculating a time-based sequence of the varying pulse spacings [pages 3-7 describe the relationship between pulse spacing and timing sequence].

Claim 10: Gatziolis discloses the optical element is arranged relative to the emitter in such a way that the optical element deflects the laser Page 3 of 13Application No. 16/255,502 Attorney Docket Number K1033.10417US01 Responsive to Office Action dated May 20, 2022 pulses in a defined constant angle relative to the rotation axis or relative to the oscillation axis [illustrated by at least figs. 1 and 3].

Claim 11: Gatziolis discloses determining a current of the motor, and determining the directions of the pulse paths based on the current [p. 4 describes use of a galvanometer].

Claim 12: Gatziolis discloses the computer is further configured for receiving flight data from the aircraft, said flight data comprising a direction of the flight path of the aircraft [p. 1 LIDAR Systems recording three-dimensional position of aircraft].

Claim 13: Gatziolis discloses an Inertial Measuring Unit (EV1U) [inertial navigational measurement unit (IMU), p. 1 LIDAR Systems], wherein the computer is further configured for receiving heading data from the EVIU and for determining a direction of the flight path based on said heading data [this data would be determinable from the IMU information collected].

Claim 14: Gatziolis discloses providing the laser pulses with constant pulse energy [pulse energy remains constant, p. 4 Beam Divergence].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatziolis A Guide to LIDAR Data Acquisition and Processing for the Forests of the Pacific Northwest (2008).
Claim 6: Gatziolis teaches two types of rotating mirrors at p. 4, first paragraph, at least one of which revolves about an axis perpendicular to the rotation plane and p. 18 teaches computing the rotation [of a mirror]. A person of ordinary skill in the art would find obvious the use of an angular encoder, since it is a common element provided in lidar systems for the purpose of allowing for the precise measurement of each, or desired, angles around a rotation axis to ultimately determine range to an object. 
Claim 8: Gatziolis teaches an oscillating mirror at p. 3, corresponding to at least one scanning angle as in fig. 3. A person of ordinary skill in the art would find obvious the use of an oscillation sensor, sine it is a common element provided in lidar systems for the purpose of allowing for the precise measurement of each, or desired, angles along an oscillation plane to ultimately determine range to an object. 

Claim 15: Gatziolis does not explicitly teach that any of the mirrors disclosed are utilized to received backscattered or reflected pulses, however, a person of ordinary skill in the art would find obvious that dual or independent transmission and reception mirrors are nearly always utilized in lidar systems to ensure that light backscattered or reflected from a target at a variety of angles impinge on a receiver so that a range determination is possible. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Tuesday, 7:00AM-3:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/               Primary Examiner, Art Unit 3645